190 S.W.3d 907 (2004)
358 Ark. 371
Brian Pierre RHODES, Appellant
v.
STATE of Arkansas, Appellee.
No. CR 04-807.
Supreme Court of Arkansas.
September 9, 2004.
Brian Trubitt, for appellant.
No response.

MOTION FOR RULE ON CLERK
PER CURIAM.
Brian Pierre Rhodes, by and through his attorney, has filed a motion for a rule on the clerk. His attorney, Brian Trubitt, admits in his motion that the record was tendered one day late due to a mistake on his part.
We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).
*908 The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.